In proceedings to invalidate petitions designating Michael F. Cipriani as a candidate of the Republican Party for the public office of Councilmember, 9th Ward, City of Yonkers, and Edward J. Fagan as a candidate of the Right to Life Party for the public office of Councilmember, 10th Ward, City of Yonkers, the appeal is from a judgment of the Supreme Court, Westchester County (Beisheim, J.), dated August 2, 1985, which dismissed the proceedings.
Judgment affirmed, without costs or disbursements.
Petitioners are not members of the same political parties as respondent candidates and thus are not "aggrieved candidates” within the meaning of Election Law § 16-102. Since petitioners were not objectors before the Board of Elections and are not "aggrieved candidates”, they do not have standing to maintain this proceeding (Matter of Stempel v Albany County Bd. of Elections, 60 NY2d 801; Matter of Menendez v McNab, 83 AD2d 893, appeal denied 54 NY2d 769).
In any event, we agree with Special Term that petitioners’ objections were insufficient to put the respondent candidates on notice as to the specific objections of petitioners to their designating petitions. Brown, J. P., O’Connor, Weinstein, Kunzeman and Kooper, JJ., concur.